Citation Nr: 0908466	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to April 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  In an August 2005 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating (effective March 10, 2005).  In March 2006 and 
November 2006 rating decisions, the RO denied entitlement to 
a TDIU.  The Veteran expressed disagreement with the 
respective RO decisions and perfected a substantive appeal.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity (due to such symptoms as impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships).  

2.  The Veteran's service-connected PTSD is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated.  Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Additional notice is not 
required and any defect in the notice is not prejudicial.  
Id.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service medical records have 
been associated with the claims folder.  All identified and 
available treatment records have been secured.  The Veteran 
was given a VA examination in July 2005 and November 2007.  
The duties to notify and assist have been met for this claim.  




II.  Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008), a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
Court has recognized that a Global Assessment of Functioning 
(GAF) score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

III. Analysis

The evidence of record shows the Veteran's PTSD is manifested 
by occupational and social impairment with reduced 
reliability and productivity due symptoms such as impaired 
judgment; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships as contemplated by the 50 percent disability 
evaluation under 38 C.F.R. § 4.130, DC 9411.  A March 2005 VA 
psychiatry note with a mental status examination showed that 
the Veteran's insight and judgment were "fair but limited by 
years of negative outlook, with a tendency toward 
hopelessness."  At a July 2005 VA examination, the Veteran 
was noted to have a chronically dysphoric and anxious mood.  
Dysphoric mood was also noted in a November 2007 VA 
examination report.  Also in this report, the examiner stated 
that it appeared the Veteran's PTSD was having a moderate to 
severe impact on his relationships.  The examination report 
also indicated the Veteran spent most of his time with his 
dogs, although he sees his brother sporadically and gets 
together with friends every one to two months.  

Although occupational and social impairment with reduced 
reliability and productivity best approximates the Veteran's 
disability picture, the Veteran still does not manifest many 
of the symptoms listed under this rating.  At the November 
2007 VA examination, the veteran's affect was noted to be 
normal, the quality of his speech was clear, and he reported 
very mild panic symptoms occurring once every two months.  
His thoughts were logical and goal directed and he showed no 
signs of major psychopathology (such as hallucinations or 
preoccupations).  Although his attention and concentration 
appeared disrupted on mental status tasks, his memory 
appeared grossly intact.  

The Veteran does not truly manifest symptoms of occupational 
and social impairment with deficiencies in most areas (such 
as work, school, family relations, judgment, thinking, or 
mood).  The claims file shows some passive suicidal ideation 
or reckless behavior without regard to safety, for example, 
an April 2005 psychiatry follow up note states the Veteran 
cleared brush around down power lines.  However, the Veteran 
never described any intention of harm or plan.  Also, at the 
November 2007 VA examination, the Veteran talked throughout 
the session about his anger towards individuals from Vietnam 
and similar national origin and explained how he went out of 
his way to avoid such persons.  This arguably could be an 
example of difficulty in adapting to stressful circumstances, 
however, the examiner noted that the Veteran did not discuss 
this topic at his prior VA examination.  The examiner 
intimated that if this anger was really an issue the Veteran 
would have reported it earlier.  The PTSD was described as 
moderate.  The 52 Global Assessment of Functioning Scale 
(GAF) score also reflects moderate symptomatology.  (GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)). 

Other symptoms consistent with a 70 percent rating for PTSD 
are not exhibited by the Veteran.  These symptoms include 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 


irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and the inability to establish and maintain effective 
relationships.  See, 38 C.F.R. § 4.130, DC 9411.  As a 
result, the Board finds the Veteran is not entitled to an 
increased rating for his service-connected PTSD.  

The Board has considered whether the Veteran is entitled to 
additional staged ratings.  Hart, supra.  The Veteran's 
service-connected PTSD has not shown to be more than 
50 percent disabling and as a result he is not entitled to a 
staged rating.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  No hospitalization has 
been shown.  At the November 2007 VA examination the examiner 
stated that the Veteran reported moderate impact of his PTSD 
on his occupational life, "although at other times [he] 
reported that he has had difficulty finding a job due to his 
knee difficulties."  The veteran has not shown that his PTSD 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

As the preponderance of the evidence is against the claim for 
increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU.  The 
Veteran is currently rated at 70 percent disabling 
(50 percent for PTSD and 30 percent for residuals of a right 
knee disability).  At a February 2004 VA examination for the 
joints, the examiner recommended the Veteran for a vocational 
rehabilitation program because of his degenerative joint 
disease and status post total right knee replacement in 2000.  
Also, the Veteran stated he could no longer find employment 
as a trucker and would not do well at a desk job because of 
his temper.  He stated he needed a more physical job.  

At the Veteran's July 2005 PTSD VA examination, the examiner 
found the Veteran to suffer from mild occupational impairment 
"given his need to work a graveyard shift due to his 
discomfort working around large groups of people."  At his 
November 2007 VA PTSD examination, the examiner found his 
PTSD had a moderate impact on his occupational life, 
"although at other times [he] reported that he has had 
difficulty finding a job due to his knee difficulties."  

The Veteran's VA vocational rehabilitation folder shows that 
it has been determined infeasible to provide him with 
educational and employment services.  

The Veteran must be given a VA examination in order to 
determine the impact of both of his service-connected 
disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a general VA 
examination to determine the degree of 
occupational impairment caused by his 
service-connected residuals of a right 
knee disability and PTSD.  The examiner 
should specifically comment on the impact 
the Veteran's service-connected 
disabilities have on his ability to 
participate in any gainful employment for 
which he is qualified (he graduated from 
high school and has prior work experience 
as a truck driver).  The claims folder and 
a copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  

2.  Re-adjudicate the Veteran's claim for 
TDIU If the decision remains in any way 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


